Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Imao et al. (US 4,704,328) in view of Tani et al. (JP 2001-240953A).
Regarding Claim 1, Imao (Abstract) teaches a composite molded article comprising, in order, a substrate, an intermediate layer and a ceramic flame (thermal) sprayed coating. The substrate can be formed from resin (Column 3, lines 37-61). The intermediate undercoat composition comprises inorganic filler having complex irregularities in the surface thereof and an inorganic binder (Column 2, lines 10-47). As used in the instant application, the terminology “amorphous” means non-spherical. Given the irregularities in the surface of the particles, the inorganic particles would be amorphous as used in the instant application. The content of the inorganic filler in the undercoat layer is preferably from 15 to 80 vol% (Column 3, lines 25-36). The thickness of the undercoat layer is preferably at least 10 microns (Column 4, lines 8-12).
Imao does not explicitly teach the size of the inorganic particles or a specific narrower range for the thickness of the intermediate layer.
Tani (Paragraph 9) teaches a resin base coated with an intermediate layer composed of a resin and ceramic particles that is further coated with a ceramic top coat. The intermediate layer provides good adhesion between the base and the top coat and includes particles having a size of from 5 to 50 microns (Paragraph 16). The intermediate layer has a thickness of from 0.02 to 0.3 mm (20 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particle size of Tani for the particles of Imao, in order to have a specific particles size that has been shown to be effective for such an intermediate layer by Tani. It further would have been obvious to use the thickness values of Tani, for the intermediate layer thickness of Imao, in order to ensure the continuity of the layer is maintained while maintaining the shear strength of the layer.
While Imao in view of Tani does not explicitly teach limiting the size of the particles and the thickness of the intermediate layer to meet the relationship set forth in claim 1, given the above ranges, the teachings of Imao in view of Tani would encompass particle sizes and thickness values that would meet the relationship.
Regarding Claims 2 and 3
Regarding Claims 4 and 5, Imao (Column 2, lines 27-47) teaches that the inorganic filler can be one or more elements, alloys or oxides of aluminum and other metals.
Response to Arguments
In light of Applicants amendments, the 35 USC 112(b) rejections of record are withdrawn.
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the particles of Imao and Tani are not disclosed as non-spherical.
However, Imao does disclose the inorganic filler may be branched or columnar (i.e. non-spherical) (Column 2, lines 40-42). Regarding Tani, note that while Tani does not disclose all the features of the present claimed invention, Tani is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 
Applicant argues that the modification in view of Tani would render the particles of Imao unsatisfactory for its purpose. Applicant argues that the large particles of Tani would not be able to yield the specific surface area required by Imao.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the density of dendritic nickel must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. There is no evidence or source provided for the density of dendritic nickel used in the applicant’s arguments. Further, the inorganic particles of Imao are not limited to dendritic nickel (Col 2, lines 27-39).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787